UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7580


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

FELIX ORIAKHI,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Peter J. Messitte, Senior District
Judge. (1:90-cr-00072-PJM-12)


Submitted:   January 23, 2014              Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Felix Oriakhi, Appellant Pro Se.             Robert Reeves Harding,
Assistant United States Attorney,          Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Felix        Oriakhi    seeks   to    appeal    the   district      court’s

order treating his Fed. R. Civ. P. 59 motion as a successive 28

U.S.C. § 2255 (2012) motion, and dismissing it on that basis.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.           28      U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a    substantial      showing        of    the   denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Oriakhi has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.



                                            2
            Additionally, we construe Oriakhi’s notice of appeal

and   informal    brief    as    an    application     to   file    a    second   or

successive § 2255 motion.             United States v. Winestock, 340 F.3d
200, 208 (4th Cir. 2003).             In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C. § 2255(h) (2012).              Oriakhi’s claims do not satisfy

either of these criteria.             Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented    in    the   materials

before   this    court    and   argument      would   not   aid    the   decisional

process.



                                                                          DISMISSED




                                          3